Interim Decision #1835

Mai.= or GARCIA-CASTELLO
In DEPORTATION Proceedings
A-13710425

Decided by Board April 30,1964
Adjustment or status under section EA Immigration and Nationality Act, as

amended, is denied as a matter of discretion to an alien from a nonquota
country who sought and gained entry into the United States with a preconceived intention to establish permanent residence, since the bona fides of the
alien In securing Ids nonimmigrant VIM is a persuasive factor in considering
the exercise of such discretion. [NOTE: See also, Matter of Garda Castillo,
Int. Dec. No. 1416, of which the alien in this case is also the subject.]
-

Cameo:
Order: Act of 1952—Section 241(a) (2) [8 U.S.O. 1251(a) (2)]—visitor,
remained longer.

In an opinion dated February 24, 1964, the special inquiry officer
found the respondent herein deportable on the charge contained in
the order to show cause and granted his application for status as a
permanent resident under section 245 of the Immigration and Nationality Act. From that opinion the trial attorney has appealed to this
Board. The appeal will besustained.
The respondent is a native and citizen of Peru, single, who was last
admitted to the United States on June 13, 1963, at which time he was
authorized to remain in the United States as a visitor until July 15,
1963. On October 2, 1963, he applied for adjustment of status to that
of a permanent resident and that application was denied on November
26, 1963. He was thereafter permitted to remain in the United States
until December 26, 1963. He remained beyond that time without
authority and is, therefore, deportable on the charge contained in the
order to show cause.
The special inquiry officer in his opinion found that it was the respondent's intention at the time he came to the United States to apply
for adjustment of status from that of a visitor to that of a permanent
resident. The record, shows that even though he knew it was illegal for
him to work in this country, he nevertheless obtained employment about
a week after his arrival. Moreover, his first application for a visitor's
516,

Interim Decision #1335
visa to the United States was rejected by the American consul. Thereafter he requested a travel agent in his home country to assist him and
it is his testimony that the travel agent arranged for him to get a
letter from a doctor to the effect that the respondent was making a trip
to the United States in order to secure medical treatment. Upon
presentation of this letter to the American consul, the visitor's visa
was issued.
The special inquiry officer in considering the application of the respondent cited our decision in the Matter of Barrios, Interim Decision
No. 1264. He concluded from this opinion that our holding was that
when an alien comes from a nonquota country, his bona /Cries in securing the nonimmigrant visa is immaterial to consideration of an application under section 215. Accordingly, he reasoned that the exercise
of discretion in applications under section 245 should only be based
on other factors in the case of the applicant. We cannot agree with the
special inquiry officer in this regard. In Barrios we limited our deci-

sion to grant relief to the particular facts of that case. There we had
a situation of a nonquota alien who entered the United States as a
nonimmigrant fully cognizant of the fact that he could not remain
permanently unless permitted to do so lawfully. We found no lack
of good faith in his entry as a nonimmigrant, nor any intention to
circumvent the normal procedures of entering the United States for
permanent residence. In that case we did not agree with the Service
that Barrios unequivocably admitted that it was his intention to come
here permanently at the time he applied for and obtained his visitor's
visa. These factors are not present In the instant case. Here the
respondent upon his first application for a nonimmigrant visa obtained and presented to the American consul a false employment statement. On. his second application for a nonimmigrant visa ho presented
a letter from a doctor stating that it was necessary for him to travel
to the United States for medical reasons. Moreover, within one week
after arriving in the United States the respondent took employment.
The record shows beyond a doubt that the respondent sought and
gained entry into the United States with a preconceived intention to
establish-permanent residence here. The respondent freely concedes
his deception upon the American consul. His testimony in this regard
states that his reason for seeking this method of permanent residence
in the United States was because he did not want to wait a long time to
get an immigrant visa and because he has no "guarantee" or financial
sponsorship in the United States. It is his testimony that he seized
upon this method after finding out from several friends who had also
entered the United. States as tourists and were able thereafter to adjust

their status to that of permanent residents. The trial attorney in a
517

Interim Decision #1335
brief on appeal sets forth the above factors as reasons for not exercising discretion favorably. We agree with the trial attorney's assertion that to grant the respondent the relief he seeks would tend to
encourage deliberate evasion of consular functions. We have so held
in the Matter of D—, Interim Decision. No. 1330, decided by WA. on
April 3, 1964.

The special inquiry officer considering the factors other than the
'as a
nonimmigrant, seizes -upon the factor that the respondent was completely truthful in describing the circumstances under which he gained
admission to the United States. The special inquiry officer characterizes his candor as refreshing and concludes that he should not be
punished for such truthfulness.
This Board has carefully reviewed the record herein, together with
%representations made by the trial attorney on appeal Furthermore,
we have given thorough consideration to the brief of counsel for the
respondent. We are not concerned herein with matters of material
misrepresentations inasmuch as that charge has not been lodged in
the present proceeding. Our sole consideration is directed to the
proper exercise of discretion in a case such as this where there has
been a flagrant disregard by the respondent of the lawful visa procedures. We concede the respondent is statutorily eligible for the relief
he seeks. Refreshing though as his candor may be, we cannot ignore
nor can we eondone the method he has used to seek permanent residence into this country. We do not think that under these circumstances section 245 was placed into the law to avoid the properly
authorized visa, issuing procedures of the American consuls abroad.
Desirable as his residence in the United States might be, we deem it
appropriate that such residence should be attained in the proper manner. We re-assert the important fact that bona fides of an applicant
for relief under this section in his securing of a nonimmigrant visa
for entry into the United States is a persuasive factor in the exercise
of discretion as provided to the Attorney General for the consideration
of the applications under section 245. In this particular case we find
that the circumstances do not warrant a favorable exercise of that discretion. Accordingly, the following order will be entered.
ORDER: It is ordered that the appeal of the trial attorney be sustained and that the application of the respondent for relief under
section 245 of the Immigration and Nationality Act be denied as a
matter of discretion.
bona fides of the respondent in his entry into the United States

518

